Citation Nr: 1708103	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) following a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and vertigo.

This claim was before the Board in July 2011, January 2014, and most recently in December 2015.  At that time, it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  

The Veteran testified at a videoconference hearing before the undersigned in January 2011.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Central vertigo did not have onset during service, is not otherwise related to service, is not proximately due to or the result of a service-connected disability, and was not aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for central vertigo have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2008 letter.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders. 

The Veteran was afforded a VA examination in February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, reflections consideration all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  Here, the prior remand directed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his vertigo and to provide an opinion as to whether it is as likely as not that his vertigo is caused or aggravated by his service-connected hearing loss and tinnitus.  The remand also requested record development.  The RO obtained outstanding VA treatment records in March 2016.  In addition, the Veteran was sent a letter asking for any outstanding private treatment records.  A VA Form 21-4142, Authorization and Consent to Release Information, was enclosed with the developmental letter.  Finally, the Veteran presented for a VA examination for vertigo in February 2016.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

	Factual History

Initially, the Board notes that VA treatment records do not document a diagnosis of vertigo.  In addition, the records are silent for balance symptoms or other symptoms attributable to vertigo. 

Post-service, the earliest mention of vertigo was in a May 2008 VA examination for hearing loss.  At that time, the Veteran reported having occasional vertigo, usually when getting up.  The Veteran reiterated this report in a December 2009 VA audiology examination.  The Veteran initially presented at a VA medical center for vertigo complaints in November 2008.  Then, he reported daily imbalance for the previous three to four years.  

Subsequently, the Veteran presented at the VA primary care clinic in July 2009, reporting that he suffered a mini-stroke several weeks prior.  He reported having some blockage in his neck, weakness or heaviness in his right arm and face, poor memory, affected speech, and symptoms that persisted for 20 minutes, resolving thereafter.  

At his January 2011 hearing, the Veteran's wife testified that since she had known the Veteran, for over 40 years, she had picked him up on numerous occasions after he fell down.  The Veteran testified that he would stumble when standing up, having to steady himself to stay upright.  The Veteran's daughter testified that she had seen him fall down for almost her entire life, or approximately 32 years.  

VA provided an examination for the Veteran's claim in February 2016.  The examiner conducted an in-person examination and reported a review of the relevant records.  During the clinical interview, the Veteran reported having chronic vertigo since his service.  The examiner noted that service treatment records did not reflect vertigo symptoms and that the Veteran was not fully reliable with his history.  However, the Veteran's wife and daughter, found the examiner, were reliable and related their observations of vertigo to postural changes from either lying down to sitting.  Episodes of vertigo would sometimes be associated variably with nausea, headaches, and sometimes confusion.  However, these associated symptoms were not all present consistently at the same time.  The Veteran denied that hearing loss and tinnitus were worsened by vertigo.  

The examiner cited to his review of the Veteran's medical records, noting that the first mention of vertigo occurred in May 2008, during the initial VA examination noted above, when the Veteran reported vertigo associated with getting up.  

Citing to this review and his clinical interview with the Veteran, the examiner concluded that the Veteran had central vertigo, not peripheral vertigo.  The examiner noted that the Veteran's vertigo was never documented while he was in active service but that its onset was more than 40 years after he left service.  In addition, vertigo's occurrence had not simultaneously coincided with a sudden worsening of the Veteran's hearing impairment or with worsening of tinnitus, noted the examiner.  The examiner supported this finding by referencing subjective history provided by the Veteran, his wife, and his daughter.  Further, such a simultaneous occurrence had not been documented at any time in the Veteran's record, either.  

The examiner indicated that small vessels cerebral arterial disease due to the Veteran's diagnosed cerebral atherosclerosis it the main factor contributing to the Veteran's central vertigo.  The Veteran's vertigo progressively increased in frequency, particularly after the Veteran sustained a transient ischemic attack, or mini-stroke, in July 2009.  The examiner noted that it was common knowledge that those patients who have multiple episodes of dizziness or vertigo in the period of time preceding the presentation of a stroke are prodromal transient ischemic attacks, which was the case with the Veteran.  

The examiner further explained that vertigo, unsteadiness, or equivalent symptomatology, had also coincidentally occurred with the Veteran with, and during, a "multiplicity of medical conditions", the most prominent being the Veteran's insulin dependent diabetes.  The Veteran's diabetes had at times resulted in difficulties in controlling metabolic imbalances that were manifested by frequent episodes of hypoglycemia or hyperglycemia, precipitated by decompensating factors such as infections and other medical conditions.  Referring to the Veteran's medical history, the examiner noted that it was evident that complaints of fainting, dizziness, and falls had coincided with abnormalities in blood sugar levels and had been worsened by different complicating and contributing medical processes such as infections.  Further, poorly controlled diabetes is a risk factor for development of atherosclerosis, noted the examiner.  In the Veteran's case, his diabetes lead to atherosclerosis in his brain and also in his lower extremities, found the examiner.

Finally, the examiner noted that because the Veteran's vertigo was central, not peripheral, it was not secondary to hearing loss or tinnitus.  Further, the examiner opined that the Veteran's central vertigo could not be aggravated by hearing loss or tinnitus.  

Concluding, the examiner noted that, other than the acute episodes documented and described in the Veteran's medical history, and other than the subjective descriptions of the vertigo by the Veteran, his wife, and his daughter, the available medical records had not convincingly shown that the Veteran has had chronic recurrent episodes of vertigo as described by the Veteran and his family.  In making this finding, the examiner acknowledged the findings of the May 2009 VA examination and the VA audiology note from November 2008.  These notes do make reference to episodes of vertigo.  However, the examiner noted that the remaining records from before and after the 2008 records, do not consistently show the vertigo-like symptoms as a chronic recurrent isolated problem other than during the instances when more serious medical problems, such as atherosclerosis and diabetes, were associated with dizziness and syncope, as documented and described in the medical history portion of the examination report.  

	Analysis

After a thorough review of the evidence, the Board finds that service connection is not warranted for central vertigo.  Initially, the Board notes that the evidence does not show any vertigo symptoms in service.  The first indication of vertigo is in May 2008, when the Veteran reported vertigo-like symptoms when standing up.  

The Board finds that the February 2016 VA opinion constitutes the most probative evidence of record regarding the questions of diagnosis and nexus for the Veteran's claimed vertigo.  

Beginning with diagnosis, the February 2016 examiner concluded that the Veteran had central vertigo based on small vessels cerebral arterial disease as a result of cerebral atherosclerosis.  The Veteran's vertigo increased in frequency, particularly after his transient ischemic attack, or mini-stroke, in July 2009, suggesting a relationship between the Veteran's central vertigo and underlying atherosclerosis.  The examiner's opinion as to diagnosis is supported by adequate rationale and medical expertise, as well as consideration of medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (noting that it is the "factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Further, the Board finds that the February 2016 examiner's opinion regarding the etiology of central vertigo to be the most probative evidence of record for the nexus element of service connection.  Because the Veteran's vertigo was central, not peripheral, it is not caused or aggravated by service-connected hearing loss or tinnitus.  Rather, it is connected to the Veteran's atherosclerosis and diabetes mellitus, type II, as described by the examiner.  The examiner noted that the Veteran's vertigo had not worsened at the same time as any worsening in hearing or tinnitus.  However, complaints of fainting, dizziness, and falls had coincided with abnormalities in blood sugar levels, or worsened by different complicating and contributing medical processes such as infections.  Further, the Veteran's diabetes lead to atherosclerosis of the brain, found the examiner, which was the underlying cause for the Veteran's transient ischemic attack.  The examiner provided a thorough rationale that was supported by his medical expertise and medical literature.  The opinion supports a finding that the Veteran's central vertigo is not caused or aggravated by service-connected bilateral hearing loss or tinnitus.  

In short, the Board finds that the February 2016 VA medical opinion, is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  The opinion supports a finding that the Veteran has central vertigo that is not caused or aggravated by service-connected bilateral hearing loss or tinnitus.  

The Board has also considered the lay statements made by the Veteran, his wife, and his daughter, contending that the Veteran has vertigo that is related to bilateral hearing loss and tinnitus.  The statements also date balance symptoms back to service.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnosis opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran and his family are competent to report on observable symptoms such as imbalance.  However, the type of vertigo involved and vertigo's etiology are two questions that require medical expertise and testing to answer.  Furthermore, vertigo is an insidious process not apparent to observation.  Absent any indication that the Veteran or his family have requisite expertise to comment on the correct diagnosis and etiology of vertigo, the Board finds that the statements are not competent lay evidence.  As such, they are accorded little probative weight.  In any event, the statements are all outweighed by the objective medical evidence of record.  

Therefore, Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vertigo.  Vertigo is not shown to be directly related to active service.  The VA examiner has competently and persuasively opined that the Veteran's vertigo was not caused by service-connected bilateral hearing loss and tinnitus, and that opinion is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for vertigo is denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is denied.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


